Citation Nr: 0029266	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of 
eligibility for Department of Veterans Affairs (VA) benefits 
that was imposed against the appellant in accordance with 
38 U.S.C.A. § 6103(a).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The appellant had recognized guerrilla service in the 
Commonwealth Army of the Philippines in the service of the 
Armed Forces of the United States from June 1943 to July 
1945.

The appellant's eligibility for VA benefits was forfeited in 
a September 1964 determination by the Director of the 
Compensation and Pension Service on the basis that he had 
committed fraud in connection with his claim for VA 
disability compensation benefits, in violation of 38 U.S.C.A. 
§ 6103(a) (formerly 38 U.S.C. § 3503(a)).  The September 1964 
determination became final in the absence of an appeal, 
following the notification of the decision to the appellant 
at his latest address of record.  The appellant sought 
revocation of the forfeiture decision on numerous occasions, 
and in a March 1992 decision the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been submitted to revoke the forfeiture decision.  The 
Board's decision was upheld by the Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) in October 1993.

In February 1996 the appellant again claimed eligibility for 
VA disability compensation benefits and sought revocation of 
the forfeiture decision, and in January 1997 the regional 
office (RO) determined that new and material evidence had not 
been submitted to reopen the claim for revocation.  The 
appellant appealed that decision to the Board, and in a 
February 1998 decision the Board found that new and material 
evidence had not been submitted to reopen the claim of 
eligibility for VA benefits.

In rendering the February 1998 decision the Board applied the 
standard for evaluating the issue of new and material 
evidence found in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  In Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) the Court of Appeals for the Federal Circuit 
invalidated the standard iterated in Colvin, and held that a 
less stringent standard applied.  In a March 2000 order the 
Court vacated the Board's February 1998 decision and remanded 
the claim to the Board for re-adjudication under the less 
stringent standard established in Hodge, and for 
consideration of its decision in Trilles v. West, 13 Vet. 
App. 314 (2000) (en banc) (overruling Tulingen v. Brown, 9 
Vet. App. 484 (1996), and Villeza v. Brown, 9 Vet. App. 353 
(1996) to hold that a claim for revocation of forfeiture 
could be reopened with new and material evidence and that the 
Board should have the opportunity in such cases to apply the 
standard set forth in Hodge and Elkins v. West, 12 Vet App 
209 (1999)).

In adjudicating the appellant's most recent claim in January 
1997, the RO applied the more stringent standard for 
evaluating new and material evidence found in Colvin.  
Because the Board is now applying the standard that requires 
a lower threshold of proof, the Board finds that it can 
adjudicate the pending claim in the first instance, without 
referral to the RO for consideration under the standard 
established in Hodge, without prejudice to the appellant.  
See Voerth v. West, 
13 Vet. App. 117 (1999) (prejudice to the appellant is not 
shown if the Board applies a lower standard of proof than 
that applied by the RO).  In this regard, the Board notes 
that the appellant was informed of the new standard through 
the joint motion for remand, and that he and his 
representative were afforded an opportunity to provide 
additional argument and evidence to the Board.


FINDINGS OF FACT

1.  In a March 1992 decision the Board denied the appellant's 
claim for revocation of forfeiture of eligibility for VA 
benefits, and that decision was upheld in an October 1993 
decision by the Court.

2.  The evidence submitted subsequent to the March 1992 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
appellant committed fraud in connection with his claim for VA 
compensation benefits, and it need not be considered in order 
to fairly decide the merits of his claim.


CONCLUSION OF LAW

The March 1992 decision in which the Board denied revocation 
of the forfeiture of eligibility for VA benefits, which was 
upheld by the Court in October 1993, became final, new and 
material evidence has not been submitted, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.156, 20.1100(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  If new 
and material evidence is presented with respect to a claim 
that has been denied, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re-
adjudicate the claim for service connection on the 
substantive merits of the claim, after fulfilling VA's duty 
to assist the appellant in developing the facts of the case.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge, 155 F.3d at 1356; 38 C.F.R. § 3.156.  New evidence may 
be found to be material if it provides "a more complete 
picture of the circumstances surrounding the origin of the 
appellant's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Elkins, 12 Vet. App. at 209.  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Under 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C.A. § 3503(a)), 
any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 C.F.R. § 3.901.

As previously stated, the appellant's eligibility for VA 
benefits was forfeited in a September 1964 determination on 
the basis that he had submitted fraudulent medical evidence 
in support of his claim for service connection for various 
disorders.  The evidence shows that the appellant originally 
claimed service connection for pulmonary tuberculosis, 
blindness, and a right leg disorder in March 1956.  At that 
time he denied having received any treatment for the claimed 
disorders other than the treatment that he received during 
service, and he submitted statements from individuals with 
whom he served indicating the nature of the injuries he 
received in 1943.  Service connection was denied in June 1956 
on the basis that there was no medical evidence that the 
appellant had the claimed disorders, and no reference to the 
disorders in his service records.

The appellant attempted to reopen the claim for service 
connection several times by submitting evidence of current 
medical treatment and statements from others with whom he had 
served.  Each time it was determined that new and material 
evidence had not been submitted.  In a February 1959 
statement he indicated that he was unable to obtain medical 
treatment within the three-year presumptive period for 
pulmonary tuberculosis following his separation from service 
due to the lack of transportation.  In August 1959 he was 
notified that in order to establish service connection for 
pulmonary tuberculosis, he had to submit chest X-ray films 
taken within three years of separation from service, clinical 
records of treatment for tuberculosis within three years of 
separation, and reports of laboratory studies conducted 
within the three-year period.  In a September 1959 medical 
report the physician who began treating him in April 1949 
reported that no such records were available.

In April 1961 the appellant reported having received 
treatment from Dr. R. during service, and a report from the 
physician was requested by the RO.  In March 1962 the 
appellant indicated that he had "newly discovered evidence" 
and that he had been separated from service in June 1946, and 
he submitted a medical report from Dr. R. indicating that he 
was hospitalized in May 1949 for the treatment of pulmonary 
tuberculosis.  He also submitted a hospital admissions record 
indicating that he was hospitalized in May 1949 for the 
treatment of pulmonary tuberculosis, far advanced.  In May 
1962 the RO again determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for tuberculosis, apparently because the evidence 
did not include any X-ray films or reports of laboratory 
studies.

In August 1962 the appellant submitted a complete clinical 
case record for the May 1949 hospitalization and evidence of 
current treatment for tuberculosis.  The RO again determined 
that new and material evidence had not been submitted because 
the evidence submitted by the appellant did not establish 
that the diagnosis of tuberculosis was based on approved 
methods.  The appellant then submitted a medical report from 
Dr. R. indicating that he had been hospitalized for the 
treatment of pulmonary tuberculosis in October 1947, and he 
also submitted a clinical case record pertaining to that 
hospitalization.

As the result of a field investigation, in January 1963 the 
RO determined that the October 1947 and May 1949 clinical 
records pertained to individuals other than the appellant and 
that they had been fraudulently altered, and it was 
recommended that his eligibility for VA benefits be forfeited 
for having submitted fraudulent evidence in support of his 
claim.  As previously stated, in September 1964 the Director 
of the Compensation and Pension Service determined that the 
appellant had forfeited all rights, claims, and benefits to 
which he might otherwise be eligible under the laws 
administered by VA.  The basis for the forfeiture was that he 
had committed fraud in connection with his claim for 
compensation benefits in violation of 38 U.S.C.A. § 6103(a) 
(formerly 38 U.S.C. § 3503(a)).

Subsequent to the September 1964 forfeiture determination, 
the appellant repeatedly claimed eligibility for compensation 
benefits.  In support of his numerous claims he submitted a 
certificate of discharge that was issued by the Army of the 
Commonwealth of the Philippines, a certificate of guerrilla 
service issued by the Philippine Veterans Affairs Office, a 
duplicate copy of his December 1947 Affidavit of Philippine 
Army Personnel, medical evidence of current treatment for 
tuberculosis, and a May 1980 affidavit from a physician who 
reported having treated him for tuberculosis in 1944.

The appellant also submitted numerous statements from himself 
and his wife to the effect that he was innocent of any 
wrongdoing pertaining to his claim for VA compensation.  In 
October 1985 he again submitted documents, purportedly 
certified by the medical records officer at the hospital, 
indicating that he was hospitalized in October 1947 and May 
1949 for the treatment of tuberculosis.  The Board considered 
all of the above-referenced evidence in its March 1992 
determination that new and material evidence had not been 
submitted to revoke the forfeiture decision.

The evidence submitted subsequent to the Board's March 1992 
decision includes the report of an October 1996 
hospitalization, a certification from the Philippine Veterans 
Affairs Office that the appellant was eligible for treatment 
at the Philippine regional hospital, an October 1996 chest X-
ray report, a July 2000 medical report indicating that the 
appellant had received treatment for tuberculosis for more 
than 20 years, and numerous statements from the appellant.  
None of the evidence, although new, bears directly and 
substantially on the specific matter under consideration, 
that being whether the appellant committed fraud in 
connection with his prior claim for VA compensation benefits.  
Because the newly submitted evidence does not bear directly 
and substantially on that issue, it need not be considered in 
order to fairly decide the merits of the claim.  The Board 
has determined, therefore, that evidence that is both new and 
material has not been submitted, and the claim for revocation 
of the September 1964 forfeiture decision is not reopened.  
Because new and material evidence has not been submitted, 
remand of the case for the RO's determination of whether the 
claim is well grounded is not warranted.  See Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000).


ORDER

New and material evidence not having been submitted, the 
claim for revocation of forfeiture of eligibility for VA 
benefits is denied.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

